United States Court of Appeals
                         For the First Circuit


No. 08-1855

                        UNITED STATES OF AMERICA,

                                   Appellee,

                                      v.

                                DARRYL DOWDELL,

                             Defendant, Appellant.


                                 ERRATA SHEET

     The opinion of this Court issued on February 12, 2010 is
amended as follows:

     Page   30,   footnote   11, line 2: change "120" to   "180"
     Page   31,   footnote   11 (cont'd), line 1: change   "180" to "120"
     Page   33,   footnote   13, line 3: change "180" to   "120"
     Page   33,   footnote   13, line 5: change "120" to   "180"